DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 7/21/16, the following is a non-final first office action.  Claims 1-20 are cancelled.  Claims 21-40 are new. Claims 21-40 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 29-37 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANDERSON (AU 2006315220 A1).
As per claim 21, ANDERSON discloses:
A device comprising:  a battery, ([0022] The technology of the present invention enhances the power management to improve the performance of services extended through or adjunct to the communications facilities, while optimizing the operational battery life of the supported MSs); 
a communication transceiver, ([0024] In an illustrative embodiment of the inventive method, the signal characteristic is a member of the group consisting of the power level, the time duration, and the energy represented by the product of both, for the signal transmitted from the mobile station. Further, in this embodiment, the augmenting service is location determination. In the same or another embodiment of the method, the collected data includes at least one member of the group consisting of: a measurement of the power level for the downlink signal from a base transceiver station received at the mobile station; a measurement of the time of arrival or the time difference of arrival for a downlink signal from a base transceiver station received at the mobile station- a measurement of the round trip delay or the timing advance for the propagation of an RF signal over the two-way paths that include the downlink and the uplink directions between the base transceiver station and the mobile station; a measurement of the power level for the uplink signal from the mobile station received at a base transceiver station; a measurement of the time of arrival or the time difference of arrival for an uplink signal from the mobile station received at a base transceiver station); and 
at least one processor powered by the battery, ([0026] The inventive method and system may also include a processor…);
 and configured to:
 receive, over a network, a specified threshold that is set based on a tradeoff between accuracy of reporting of a transport status of an asset and power saving at the device, ([0028] In an example of this method applied to a GSM network, a Serving Mobile Location Center (SMLC) may be requested provide a location by a Base Station Controller (BSC). The SMLC may request the channel information from the BSC, which is, in this example, required to perform an uplink TDOA (UTDOA) location. The BSC leaves the MS at the current power level, and provides the channel information for that mobile station to the SMLC. The SMLC then determines the location by collecting and time-stamping signals at many remote LMUs, computing the time difference of arrival of those signals, and using the time difference of arrival information to compute a location. For the location, the SMLC may compute an estimate of the accuracy of the location based upon the number of LMUs that were able to make a UTDOA measurement, and the geometry of those LMs.  If the estimated…accuracy is less than a configured accuracy threshold…) Where in this case Examiner interprets the location of ANDERSON as the transport status of the present invention; 
compare a current transport status of the asset to a predicted transport status of the asset at each respective time instance of a plurality of time instances, ([0028], If the estimated…accuracy is less than a configured accuracy threshold, the SMLC returns the location); and 
in response to determining, at the respective time instance, that the current transport status differs from the predicted transport status by greater than the specified threshold, ([0028], If the estimated accuracy is greater than or equal to the threshold, the SMLC may request the BSC to increase the power of the MS);
 activate the communication transceiver from a lower power mode to a higher power mode, ([0028], The BSC increases the MS power, and the process of power increase and location may be repeated until a location is computed with an estimated accuracy below the configured accuracy threshold);
and send, using the activated communication transceiver, a report relating to the current transport status to a service over the network, ([0028] At the end of the process, the SMLC delivers the final location to the BSC).
	As per claim 22, ANDERSON discloses:
wherein each of the current transport status and the predicted transport status is represented by one or more metrics, ([0028] For the location, the SMLC may compute an estimate of the accuracy of the location based upon the number of LMUs that were able to make a UTDOA measurement, and the geometry of those LMs.).
As per claim 23, ANDERSON discloses: wherein the current transport status includes a current location of the asset, and the predicted transport status includes a predicted location of the asset, ([0023] As discussed above, one embodiment of the invention includes controlling an RF signal characteristic for a signal transmitted from a mobile station to support an augmenting service associated with a wireless communications system. This includes the step of collecting real-time and/or previously stored data or information related to current or expected values for the signal characteristic; evaluating the collected data to derive a characteristic-dependent expected measure of effectiveness for the expected performance of the augmenting service, and then determining an optimal value for a signal characteristic to support the augmenting service. This optimal value may be used in controlling the mobile station's transmitted signal. The optimal value may, e.g., be the nominal, communications-driven, starting power level if the evaluation indicates that it will support an acceptable location-determination accuracy; otherwise it may be the lowest increased level and duration that will achieve an acceptable predicted location accuracy).
As per claim 24, ANDERSON discloses:
wherein the report includes the current location of the asset, ([0011] In contrast with the background art, including that referenced above, the technology disclosed below integrates and exploits the information of various types, particularly real-time location- or distance-related measurements and measurements of currently received power, to support a selected MS/UE Tx power level that is derived to meet the specific immediate need for temporary enhanced-level and/or multi-site reception and signal parameter extraction. The inventive technology also enables and supports the "continuous" ongoing re-evaluation of the appropriate MS/UE Tx power level to the extent needed for the ongoing support of relevant services; [0038] Additionally, the MS may also provide measurements 304 and 305 of dynamic signal characteristics. Such MS measurements 304 may be provided in network measurement reports (NMRs) of the downlink signal power levels for the signals it currently has received from the serving BTS as well as neighboring BTSs. MS measurements 305 may also report the timing characteristics of signals received from BTSs, such as the Enhanced Observed Time Difference (EOTD) measurements that may be intended to support location determinations.).
As per claim 25, ANDERSON discloses: wherein the current transport status includes a current expected time of arrival of the asset, and the predicted transport status includes a previously predicted expected time of arrival of the asset, (See Claim 1 of ANDERSON: 1.(a) evaluating collected data relating to values of said signal characteristic to derive a characteristic-dependent expected measure of effectiveness for an expected performance of said augmenting service; (b) determining an optimal value for said characteristic to support said augmenting service; and (c) communicating said optimal value to said mobile station).
As per claim 26, ANDERSON discloses:
wherein the report includes the current expected time of arrival, [0038] Additionally, the MS may also provide measurements 304 and 305 of dynamic signal characteristics. Such MS measurements 304 may be provided in network measurement reports (NMRs) of the downlink signal power levels for the signals it currently has received from the serving BTS as well as neighboring BTSs. MS measurements 305 may also report the timing characteristics of signals received from BTSs, such as the Enhanced Observed Time Difference (EOTD) measurements that may be intended to support location determinations.).
As per claim 29, ANDERSON discloses: wherein the at least one processor is configured to: in response to determining that the current transport status differs from the predicted transport status by greater than the specified threshold: detect that the device is out of network coverage, in response to detecting that the device is out of network coverage, maintain the communication transceiver in the higher power mode, after activating the communication transceiver, to wait for availability of the network coverage, wherein the sending of the report is responsive to detecting the availability of the network coverage., ([0005] As realized and noted in the art for wireless communications systems, the control of a mobile unit's transmitted power is managed to accomplish sufficient signal reception at acceptable communications levels and/or at a single reception site. The intended single site is that of the serving cell, which cell is identified by its cell global identity (CGI). The power control objective for the management of the transmitted (Tx) power of the mobile station/user equipment (MS/LE) is to maintain sufficient received (Rx) signal power at the serving base transceiver station (SBTS) for acceptable wireless communications quality of service (QoS) or bit error rate (BER), while still minimizing the MS Tx power for reduced interference at neighboring (non-scrving) cells and for reduced energy drain in the subject MS/IE.)
As per claim 30, ANDERSON discloses:
wherein the at least one processor is configured to calculate the predicted transport status, ([0023] As discussed above, one embodiment of the invention includes controlling an RF signal characteristic for a signal transmitted from a mobile station to support an augmenting service associated with a wireless communications system. This includes the step of collecting real-time and/or previously stored data or information related to current or expected values for the signal characteristic; evaluating the collected data to derive a characteristic-dependent expected measure of effectiveness for the expected performance of the augmenting service, and then determining an optimal value for a signal characteristic to support the augmenting service. This optimal value may be used in controlling the mobile station's transmitted signal. The optimal value may, e.g., be the nominal, communications-driven, starting power level if the evaluation indicates that it will support an acceptable location-determination accuracy; otherwise it may be the lowest increased level and duration that will achieve an acceptable predicted location accuracy).
As per claim 31, ANDERSON discloses:
wherein the at least one processor is configured to calculate the predicted transport status based on one or more of: a time at which the report relating to the current transport status is to be sent, a planned route of the asset, a speed restriction along the planned route, information of traffic along the planned route, a speed of a moveable platform, a restriction on a speed of the moveable platform, a direction of travel of the moveable platform, and weather information, ([0052] Alternatively, if the location uncertainty 408 is only excessive for a subset of the required dimensions and otherwise meets the requirements in at least one dimension, then only … those additional measurements that will reduce the uncertainty along the excessive dimension axes are needed. Thus in accord with the geometric sensitivities expressed with the mathematical relations described below, the increase in potential signal power or energy can be directed exclusively at the objective-driven need to acquire additional and/or improved measurements of the types and from the sites that have the geometric ability to reduce the uncertainty along the deficient axes. For example, if a two-dimensional uncertainty ellipse is excessively large along one particular axis, then its uncertainty along that axis can be preferentially reduced by adding improved T(D)OA measurements from sites with baselines distributed along or closely parallel with the excessive axis direction, and/or by adding improved AOA measurements from sites distributed along the perpendicular axis direction. Either form of preferentially targeted measurements will contribute to the reduction of the location uncertainty along the deficiently excessive axis.)
As per claim 32, ANDERSON discloses:
wherein the at least one processor is configured to calculate a configurable number of predicted transport statuses, the configurable number being variable as a function of one or more factors,( [0023] As discussed above, one embodiment of the invention includes controlling an RF signal characteristic for a signal transmitted from a mobile station to support an augmenting service associated with a wireless communications system. This includes the step of collecting real-time and/or previously stored data or information related to current or expected values for the signal characteristic; evaluating the collected data to derive a characteristic-dependent expected measure of effectiveness for the expected performance of the augmenting service, and then determining an optimal value for a signal characteristic to support the augmenting service. This optimal value may be used in controlling the mobile station's transmitted signal. The optimal value may, e.g., be the nominal, communications-driven, starting power level if the evaluation indicates that it will support an acceptable location-determination accuracy; otherwise it may be the lowest increased level and duration that will achieve an acceptable predicted location accuracy.)
As per claim 33, ANDERSON discloses:
wherein the at least one processor is configured to receive, over the network, the predicted transport status calculated by the service,([0023] As discussed above, one embodiment of the invention includes controlling an RF signal characteristic for a signal transmitted from a mobile station to support an augmenting service associated with a wireless communications system. This includes the step of collecting real-time and/or previously stored data or information related to current or expected values for the signal characteristic; evaluating the collected data to derive a characteristic-dependent expected measure of effectiveness for the expected performance of the augmenting service, and then determining an optimal value for a signal characteristic to support the augmenting service. This optimal value may be used in controlling the mobile station's transmitted signal. The optimal value may, e.g., be the nominal, communications-driven, starting power level if the evaluation indicates that it will support an acceptable location-determination accuracy; otherwise it may be the lowest increased level and duration that will achieve an acceptable predicted location accuracy), 
As per claim 34, ANDERSON discloses:
wherein the specified threshold is variable over time based on one or more factors selected from among: a level of the battery, a safety status of a region where the device is located, an expected availability of network coverage for the device, proximity of the device to a destination, and a speed of the device., ([0028] In an example of this method applied to a GSM network, a Serving Mobile Location Center (SMLC) may be requested provide a location by a Base Station Controller (BSC). The SMLC may request the channel information from the BSC, which is, in this example, required to perform an uplink TDOA (UTDOA) location. The BSC leaves the MS at the current power level, and provides the channel information for that mobile station to the SMLC. The SMLC then determines the location by collecting and time-stamping signals at many remote LMUs, computing the time difference of arrival of those signals, and using the time difference of arrival information to compute a location. For the location, the SMLC may compute an estimate of the accuracy of the location based upon the number of LMUs that were able to make a UTDOA measurement, and the geometry of those LMs.  If the estimated…accuracy is less than a configured accuracy threshold…)
As per claim 35, this claim recites similar limitations to those disclosed in independent claim 21 and is therefore rejected for similar reasons.
As per claim 36, ANDERSON discloses:
wherein the specified threshold is dynamically variable based on one or more factors, and the method further comprising:  receiving, at the device from the service, the specified threshold, ([0065] Since the accuracy or the expected variance of standard signal-characterization processing is inversely related to the total received signal energy exploited in the measurement process and is directly related to the locally received noise and interference signal power, the power-control technology of the present invention may optimally examine and determine an alternative signal power level and an associated time duration, which together can result in effective and enhanced location-related or other relevant measurements. Standard statistical descriptions express the normal expectations for results that accrue from acceptance thresholds, location-related parametric measurement accuracies, and communications bit- or symbol-error rates or probabilities of error, in their dependencies upon the total signal cncrgy and the noise and interference power that impact the respective forms of signal processing. [0066] … a likelihood ratio test or a constant false alarm rate (CFAR) acceptance threshold may be evaluated for the determination of whether a candidate measurement would be selected for contribution to a location calculation. Since the signal processing that forms the basis of the extracted signal characteristic measurements optimally involves signal correlation techniques, the applicable acceptance threshold conforms with the statistics of correlation or coherence probability distributions).
As per claim 37, ANDERSON discloses:
detecting, at the device, that a current time is a scheduled time to send the report; in response to detecting that the current time is the scheduled time, awakening a global positioning system (GPS) receiver of the device to acquire GPS information to determine a current location of the asset, wherein the comparing, the activating, and the sending are performed after awakening the GPS receiver, (see the rejection for claim 27).
As per claim 40,  wherein the current transport status includes a current expected time of arrival of the asset, and the predicted transport status includes a previously predicted expected time of arrival of the asset. (See claim 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (AU 2006315220 A1), and further in view of HIKOSAKA (JP 2004298325 A).
As per claim 27, ANDERSON does not disclose the following, however, HIKOSAKA discloses:
wherein the at least one processor is configured to: detect that a current time is a scheduled time to send the report; in response to detecting that the current time is the scheduled time, awaken a global positioning system (GPS) receiver to acquire GPS information to determine a current location of the asset, wherein the at least one processor is configured to perform the comparing, the activating, and the sending after awakening the GPS receiver, (HIKOSAKA JP 2004298325 A: Description: For example, information on the urgency level at which the user of the battery-operated portable respiratory gas supply device requires the respiratory gas supply device, the geographical position information of the battery-operated portable respiratory gas supply device, The information can be included when the pressure falls below the lower limit, exceeds the upper limit, the flow rate of the respiratory gas falls outside a predetermined range, or the oxygen concentration in the respiratory gas falls outside a predetermined range…As described above, the geographical position information of the battery-powered portable respiratory gas supply device can be obtained from the specific information detection device. Further, the geographical position of the battery-operated portable respiratory gas supply device may be directly detected using a GPS (satellite navigation system) or a car navigation system. In the case where the specific information detecting device transmits, audio information, character information, and image information can be used. The configuration relating to the detection, transmission, and the like of the geographical position information described above is already known or can be easily reached from a known technique. A service using a PHS (Personal Handy Phone System) with a location information detection service function or a similar mobile phone may be used, or a different service system may be used. This is the same in the following description…At this time, if the predetermined threshold value of the remaining battery power can be changed according to the geographical position information of the battery-powered portable respiratory gas supply device, the user of the battery-driven portable respiratory gas supply device can be changed. Can recognize in advance that the battery needs to be charged or replaced, and can obtain advantages such as selecting an appropriate battery station according to his / her travel schedule when going out. Many. The specific information detection device may have a function of changing a predetermined threshold value of the remaining battery power according to geographical position information of the battery-powered portable respiratory gas supply device. As the geographical position information of the battery-powered portable respiratory gas supply device, a distance from a battery station at the closest geographical position from the battery-powered portable respiratory gas supply device can be used. For example, it is conceivable to increase the threshold when the distance is large, and to lower the threshold when the distance is small…In FIG. 2, a battery information service device 203 for arranging a battery covering a predetermined area receives information on the remaining battery power from a plurality of specific information detection devices 202 and uses a battery-powered portable breathing gas supply device. Information on the geographical location of the user, and transmitting the geographical location information of the selected battery station to the mobile phone 205 owned by the user of the battery-operated portable breathing gas supply device by e-mail. . FIG. 2 also shows a satellite 204 for GPS…In step S2, the battery information service device 203 having received this information determines whether or not the battery can be driven based on the information and the geographical position information of the battery-powered portable breathing gas supply device obtained by using the GPS of the artificial satellite 204. Select a specific battery station where the portable respiratory gas supply battery can be charged or replaced. Information such as the geographical position information of each battery station and which battery station is available are input in advance to the battery information service device according to step S3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by HIKOSAKA in the systems of ANDERSON, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (AU 2006315220 A1).
As per claim 28, ANDERSON discloses:
wherein the at least one processor is configured to further:
in response to determining, at another time instance of the plurality of time instances, that the current transport status does not differ from the predicted transport status by greater than the specified threshold, transition the device from the higher power mode to the lower power mode for power saving, (obvious with claim 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by ANDERSON, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (AU 2006315220 A1), and further in view of FOK et al (WO 2008137479 A2).
As per claim 38, this claim recites limitations similar to independent claim 21 and is therefore rejected for similar reasons.
In addition, ANDERSON does not discloses the following, however FOK  et al discloses: 
compute a specified threshold based on a battery level of a battery in the device, wherein the computing comprises increasing the specified threshold based on detecting a reduced battery level of the battery; FOK et al (WO 2008137479 A2)  [0059] Then, the wireless device listens for events or a log report to occur in block 518. In addition to, or as an alternative to authenticating an application for packet transport ("unlocking"), in block 519, a gating of transporting packets is performed to defensively prevent an accessory application for excessively utilizing the diagnostic reporting capabilities. For example, in order to more widely disseminate and to accommodate a wider array of accessory applications, some accessory applications can be configured to expect a greater bandwidth and/or data storage capability than a particular device is configured to provide. As another consideration, an accessory application could encounter a particular failure mode that results in an excessive torrent of data packets that can exhaust the data throughput and/or data storage capability of the device. As a further consideration, a particular device could be configured with a particular set of accessory applications that have to share the packet transport capability of the device. In some situations, parties or entities external to the device could have a particular interest in receiving data packets from the accessory application, such as for troubleshooting or in proportion to a monetary inducement for such reporting, which could be accommodated by increasing the reporting thresholds for gating packet transport in block 519 [0060] In block 520, an event can be handled in a particular manner, such as delaying handling a log report that could be in nonvolatile storage or performing log report handling in a different manner as necessitated by the event (e.g., low battery power, power down, processor reset, hung processor, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by FOK in the system of ANDERSON, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON (AU 2006315220 A1), and further in view of SUN, et al  ( CN 203951235 U).
As per claim 39, please see the rejection for  claim 27.
In addition, with respect to the following limitations, SUN, et al  discloses:
detect that a current time is a scheduled time to send the report; in response to detecting that the current time is the scheduled time, awaken a global positioning system (GPS) receiver of the device to acquire GPS information to determine a current location of the asset, wherein the comparing, the activating, and the sending are performed after awakening the GPS receiver. 
SUN, et al  discloses in CN 203951235 U [0021] the processor module adopts super low power consumption single chip MSP430 does not work when the system enters the low power consumption mode, which reduces the power consumption of the charger; the solar battery plate for photoelectric conversion. the electric energy stored in the storage battery, the storage battery is output after the voltage boosting circuit of each module in the system, the battery can in the city power or enough light storing energy so as to ensure the condition of insufficient light can continue to lithium battery charging. so that the solar charger design has moving function of power supply on the market; the GPS module is connected with the processor module through RS232 interface communication. GPS receiving satellite transmitted by the microstrip antenna of the present latitude and longitude and time information, a processor module for judging and processing the information received by the GPS module to obtain the real-time longitude and latitude and time, and by the liquid crystal display screen to inform the user, the battery management chip connected with the microprocessor for managing battery charging. when the battery voltage is low, by trickle charging, when the battery voltage is raised to precharge threshold, using constant current charging when the voltage rises to the constant voltage, the constant voltage charging, the charging current is gradually reduced; the user also can trigger external key. opening and closing battery management chip by the microprocessor so as to open/close the battery charging, the battery management chip with two pins respectively connected with the red and green LED lamp, lamp respectively represent states that charging and charge ending state, and state feedback to the single chip; said battery protective chip two pins with the battery management chip are electrically connected, and the other two pins electrically connected with the lithium battery for protecting the battery, preventing the lithium battery over-charging, over-discharging and over-current, short circuit and so on; the lithium battery through AD sampling feedback charging voltage to a microprocessor to calculate the charging progress.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by SUN et al in the system of ANDERSON, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
December 12, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628